DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on April 19, 2022 was received. Claims 1-3 and 6-13 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued January 19, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “transport assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates that the transport assembly corresponds is a conveyer including a transport guide (11) and a toothed belt (18) with pulleys (19) engaging translators (20) (see publication pars. 67-68). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Rodrigues et al. (US 2007/0169691) in view of Peter et al. (US 4,762,013) on claims 1-4, 8-10 and 12-13 and over Rodrigues et al., Peter et al. and Mather et al. (US 2004/065752) on claim 11 are withdrawn because Applicant amended claim 1 to include subject matter from claims 4 and 5 which were previously marked as containing allowable subject matter. 

REASONS FOR ALLOWANCE
Claims 1-3 and 6-13 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a paint booth having a transporter moving articles through the booth, a dispensing nozzle inside the booth connected to a support rod that extends through the booth from the outside in, where a set of adjustment devices are provided in order to move the dispensing nozzle including a manually accessible knob outside the booth and transmission members including a linear guide, slider, block as well as a threaded bar integral with the knob and engaging the slider and block. The claim further requires a second adjustment knob, a second guide extending transversely to the first, a second slider, and a second block all arranged on the first slider previously recited in the claim. This allows for the horizontal adjustment of each individual support rod, where the first set of transmission members (knob, guide, slider and block) allow for vertical adjustment of the plurality of support rods. The claim specifically requires that the second guide, slider and block are all carried by the first slider, as seen in the instant Application’s figure 4 (guide 44, slider 42, block 45 are all carried by first slider 39). 
While Rodrigues et al. does disclose the possibility of individual horizontal adjustment of each arm (39) (see par. 38) neither Rodrigues et al. nor Peter et al. or Mather et al. teach or suggest this specific arrangement of a second knob, guide and slider all carried by the first slider required by amended claim 1 and shown in figure 4. Furthermore, it is not a simple duplication of parts due specifically to the placement of all of the transmission members on that first slider, as well as the longitudinal angle of the second guide being transverse to the first. None of the closest prior art suggests placing a duplicate set of the same transmission members on the individual first sliders of each individual support rod. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        5/5/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717